DETAILED ACTION

Response to Amendment
In view of the amendments to Claims 1 and 16, and new Claims 17-18, the previous prior art rejections directed to the claims are withdrawn.  New prior art rejections are set forth below.  These rejections were necessitated by the amendments.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3-10, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication No. US 2014/0041589 (Martinz) in view of United States Patent Publication No. US 2014/0115972 (Webb).
In regards to Claims 1, 3-7, 9, and 16-18, Martinz teaches a heating element including a heating body covered with a sintered coating, wherein the body and coating comprises tungsten (Abstract), wherein such refractory metals are used to resist high temperatures (¶3).  Martinz discloses that the porosity of the sintered coating results in an increased emissivity factor of the heating element itself (¶10), and further teaches that a suspension is sintered on the heating body (¶26) and covers multiple sides (¶47), and wherein the coating contains at least 90 wt.% by tungsten (¶25) – corresponding to a high temperature component, comprising a component body n re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  
However, Martinz does not explicitly teach ZrN or TaN in the coating wherein the coating is a sintered composite layer of said zirconium nitride particles and tungsten particles (instant Claims 1 and 4), wherein the coating as a ZrN content between 2 wt. % and 75 wt. % (instant Claims 5 and 16) and between 5 wt. % and 45 wt. % (instant Claims 17-18).
In the same field of sintered ceramic top coatings, Webb teaches a sintered cap layer on a face of a component of a tool (Abstract), wherein the cap layer acts a thermal barrier coating (¶1), and teaches that a cap layer can be made by high pressure/high temperature co-sintering (¶17), and has a composition including multiple cermet, ceramic, or metal layers, such as Ta amongst refractory metals and nitrides (¶34), wherein ZrN may be used in the coating system (¶36). Webb teaches that bonding a ceramic or CVD film to a tool material, do not adhere well (¶16), and that the cap film allows for improved adhesion due to the HPHT sintering process (¶39), which is used for the product of Webb.
n re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  

	In regards to Claims 8 and 10, Examiner notes that case law holds that the selection of a known material based on its suitability for its intended use supports prima facie obviousness.  Sinclair & Carroll Co vs. Interchemical Corp., 325 US 327, 65 USPQ 297 (1045).  One of ordinary skill in the art would recognize, given Martinz’s teachings that the heating elements are used in high-temperature semiconductor fabrication conditions (¶2), wherein a cutting step can be carried out to set the curvature of the heating element (¶27), that the heating element of .

Claims 1, 3-10, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Publication No. US 6,486,602 (Setzer) in view of United States Patent Application Publication No. US 2014/0041589 (Martinz).
In regards to Claims 1, 3-10, and 16-18, Setzer teaches an electrode for a high-pressure discharge lamp, wherein at least a part of the surface of the electrode is covered with a dendritic layer, which achieves a substantially longer service life (Abstract).  Setzer also teaches that the material of the coating is tungsten, tantalum, zirconium, amongst others, and nitrides thereof (Claim 2), and the core of the anode is made from tungsten (Column 2, Lines 35-37), and additionally, that the dendritic layer can be produced, in principle, from high-melting point metals, such as tungsten, tantalum, or their nitrides (Column 2, Lines 31-35), wherein carbides or nitrides of zirconium are also suitable (Column 2, Lines 35-36) – corresponding to a high-temperature component comprising a component body of refractory metal or metal alloy and an emissivity-increasing coating, wherein said coating consisting essentially of at least one nitride selected from the group consisting of tantalum nitride and zirconium nitride, and overlapping in composition with the claimed limitations of tungsten with a tungsten content more than 0 wt % and up to 98 wt % (instant Claim 1), wherein the high-temperature component has a coating of zirconium nitride particles and tungsten particles (instant Claim 4), wherein the coating is formed on an outer side of said component body (instant Claim 7), wherein the component is an electrode of a high-pressure discharge lamp (instant Claim 8), and wherein the high-temperature component is a heating conductor (instant Claim 9).  It is well-settled that where the prior art n re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  
  Case law holds that the selection of a known material based on its suitability for its intended use supports prima facie obviousness.  Sinclair & Carroll Co vs. Interchemical Corp., 325 US 327, 65 USPQ 297 (1045).  One of ordinary skill in the art would recognize, given Setzer’s teachings, that the product of Setzer would be capable as being used as a heating conductor, given that Setzer teaches a product with substantially similar composition and structure and method of manufacture. Additionally, given that Setzer teaches that the coating is suitable at high temperatures, to use as a crucible in other high-heat applications (instant Claim 10).  Although Setzer teaches that utilizing tungsten alongside nitrides of zirconium and tantalum, one of ordinary skill in the art would find it obvious to have utilized the essential coating composition as taught by Setzer to have improved the emission coefficient (Column 2, Lines 1-30), Setzer does not explicitly teach that the coating is sintered (instant Claim 1). 
In the same field of refractory coatings, Martinz teaches a heating element including a heating body covered with a sintered coating, wherein the body and coating comprises tungsten (Abstract), wherein such refractory metals are used to resist high temperatures (¶3).  Martinz discloses that the porosity of the sintered coating results in an increased emissivity factor of the heating element itself (¶10), and further teaches that a suspension is sintered on the heating body (¶26) and covers multiple sides (¶47), and wherein the coating contains at least 90 wt.% by tungsten (¶25) – corresponding to a high temperature component, comprising a component body of refractory metal and an emissivity-increasing coating on said component body, and n re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  Martinz also teaches that the sintering process utilizes pores which increase surface area and lead to an increased emissivity factor of the component (¶¶9-10).
It would have been obvious to one of ordinary skill in the art at the effective time of filing to have utilized the sintered tungsten composition of Martinz in conjunction with the ZrN particles of Setzer.  One skilled in the art would have been motivated by the desire and expectation of increasing emissivity, which is also a target of the product of Setzer (Column 2, Lines 1-30), as taught by Martinz, within the coating of the electrode of Setzer, in order to improve functionality and performance.  Given that Martinz teaches that the tungsten content within the sintered coating is at least 90 wt. %, one of ordinary skill in the art would expect the ZrN content to be 10% or less by wt. % of the coating, which overlaps with the claimed ranges of 2-75 wt.% (instant Claims 5 and 16) and between 5 wt. % and 45 wt. % ZrN (instant Claims 17-18).  It is well-settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  In the case where the claimed ranges “overlap or n re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  

Response to Arguments
Applicant's arguments filed 11/29/2021 have been fully considered but they are not persuasive. 
Applicant directs arguments towards the claims as amended, and in particular, the shortcomings of the dendritic coating of Setzer, with scientific evidence in Pages 6-16.  
In regards to Applicant’s arguments, Examiner notes that in light of the new prior art rejections set forth above as necessitated by the amendments, Applicant’s arguments are rendered moot.  In particular, the rejections relying on Martinz in view of Webb and Setzer in view of Martinz incorporate the amended limitation of the sintered composite layer.
Therefore, Applicant’s argument is not persuasive.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN CT LI whose telephone number is (571)270-7561.  The examiner can normally be reached on M-F 7:30 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KEVIN CT LI/
Examiner
Art Unit 1784



/Daniel J. Schleis/            Primary Examiner, Art Unit 1784